United States Court of Appeals
                       For the First Circuit


No. 12-1804

                     UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                       HIRAM ECHEVARRÍA-RÍOS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]



                               Before

                         Lynch, Chief Judge,
                Torruella and Lipez, Circuit Judges.



     Luis R. Rivera-González for appellant.
     Max J. Pérez-Bouret, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
were on brief, for appellee.


                           March 26, 2014
            LYNCH, Chief Judge.    Defendant Hiram Echevarría-Ríos was

convicted by a jury on one count of the crime of possession of a

firearm by a felon, see 18 U.S.C. § 922(g)(1), and was sentenced to

a term of 46 months' imprisonment.        He appeals from his conviction

on the grounds that the firearm found in his possession by state

law enforcement authorities was obtained improperly, through an

invalid arrest warrant, and must be suppressed.        We affirm, under

the good faith exception to the exclusionary rule articulated most

recently in Herring v. United States, 555 U.S. 135 (2009).

                                    I.

            On September 25, 2010, Echevarría-Ríos and Daniel Nelson

were involved in a pre-dawn shooting at a gas station in Añasco,

Puerto Rico.       Both Echevarría-Ríos and Nelson were wounded.

Echevarría-Ríos placed Nelson in his car and drove to the Mayaguez

Medical Center for treatment.      Nelson died of his wounds.

            A police homicide investigator investigated the shooting

incident and interviewed Echevarría-Ríos.          On the afternoon of

September    25,   2010,   the   investigator   learned   that   the   car

Echevarría-Ríos had driven to the hospital had been reported

stolen.     The homicide investigator forwarded this information to

Agent Bernice Rosario González ("Rosario") from the stolen vehicles

division of the Puerto Rico Police Department.

            Rosario's investigation revealed that the car belonged to

Avis Rental and had been stolen.          She informed Echevarría-Ríos


                                    -2-
during an interview on September 28, 2010 that she was going to

summons him to court on charges of possession of a stolen vehicle.

On September 29, Rosario attempted to deliver the summons on

Echevarría-Ríos at his mother's house; Echevarría-Ríos was not

there.   The next day, Rosario went to the homes of his brother and

sister but still could not find him.          About a year later, on

October 11, 2011, Rosario obtained a state warrant for Echevarría-

Ríos's arrest after a probable cause hearing in the Puerto Rico

Superior Court.

           On   November   25,   2011,   Puerto   Rico   police   officers

received information from a confidential source that Echevarría-

Ríos was at his mother's house and was armed.            Several officers

went to arrest Echevarría-Ríos, bringing a copy of the arrest

warrant with them. The federal district court later found that the

officers considered Echevarría-Ríos to be dangerous, in part on

account of his large number of past arrests (at least twenty).         At

least four of those arrests had resulted in convictions.

           On reaching the home, the officers met Echevarría-Ríos's

sister, Anita. Anita told the police officers that Echevarría-Ríos

was in the home and gave them consent to enter after learning they

had an arrest warrant.      She also pointed them to the room where

Echevarría-Ríos was sleeping.      The officers entered the room and

found Echevarría-Ríos asleep on the upper level of a bunk bed.

With their guns drawn, the officers woke him, and, according to the


                                   -3-
officers, he began to reach under his pillow. The officers stopped

him and Echevarría-Ríos held up his hands as the police placed him

under arrest.

            After taking Echevarría-Ríos from the bunk bed, the

officers gave him Miranda warnings, then asked him if he was armed.

He indicated that he had a gun under his pillow.             The officers

looked under the pillow and found a pistol, which they took into

evidence.    The pistol is the basis for the federal felon-in-

possession charge.

            Echevarría-Ríos was taken to the police station, where

the police asked him where he had obtained his gun.            He replied

that he had acquired it "in the street."          The police then gave

Echevarría-Ríos   written   Miranda    forms,   which   he   signed.   On

December 8, 2011, a federal grand jury indicted Echevarría-Ríos on

one count of being a felon in possession of a firearm.

            Some time later (the record does not reveal precisely

when), Echevarría-Ríos challenged the validity of his state arrest

warrant in Puerto Rico court.     The Puerto Rico court ultimately

concluded that the warrant was defective because Agent Rosario had

never served the summons on Echevarría-Ríos, a procedural defect

that invalidates a warrant under Puerto Rico law.

            In federal court, Echevarría-Ríos argued in a pretrial

motion that the evidence of his pistol should be suppressed because

it was obtained pursuant to an invalidated arrest warrant and in


                                 -4-
violation of his Miranda rights.           After a hearing, the district

court denied the motion to suppress.

             Echevarría-Ríos went to trial before a jury on February

22, 2012.    At trial, he preserved his suppression objections.        The

parties also stipulated that Echevarría-Ríos was a convicted felon.

After deliberations, the jury found the defendant guilty.          On May

31, 2012, Echevarría-Ríos was sentenced to a prison term of 46

months.

                                     II.

             "We review the denial of a motion to suppress under a

bifurcated standard."      United States v. Rojas-Tapia, 446 F.3d 1, 3

(1st Cir. 2006). The district court's determinations on matters of

law are reviewed de novo, while subsidiary findings of fact are

reviewed for clear error.      Id.

             Echevarría-Ríos's principal argument is that the pistol

was improperly seized because his arrest warrant was invalid.

Without a valid warrant, he argues, any search incident to his

arrest    violated   his    Fourth    Amendment    rights   and   requires

suppression of the evidence.

             This case provides a prime example of the good faith

exception to the exclusionary rule. The government has carried its

burden of showing that the officers acted in good faith, and relied

on a warrant that was facially valid at the time they detained the

defendant.    See United States v. Diehl, 276 F.3d 32, 42 (1st Cir.


                                     -5-
2002) (explaining that where the government, as here, invokes the

good faith exception to the Fourth Amendment's exclusionary rule,

it bears the burden of showing that the officers acted in good

faith).    "[T]he Fourth Amendment 'has never been interpreted to

proscribe the introduction of illegally seized evidence in all

proceedings or against all persons.'"           United States v. Leon, 468
U.S. 897, 906 (1984) (quoting Stone v. Powell, 428 U.S. 465, 486

(1976)). Even assuming the evidence was seized in violation of the

Fourth Amendment, the evidence will be suppressed only when the

police conduct is "sufficiently deliberate that exclusion can

meaningfully     deter    it,   and    sufficiently    culpable      that    such

deterrence is worth the price paid by the justice system."

Herring, 555 U.S. at 144; see also United States v. Thomas, 736
F.3d 54, 59-66 (1st Cir. 2013) (discussing Herring's application of

exclusionary rule and applying Herring to suppression claims based

on alleged police misconduct).

           Herring controls this case.             In Herring, the police

arrested the defendant on the basis of a warrant that had been

recalled   but   had     erroneously    been   left   active   in     the   local

sheriff's computer records.       See 555 U.S. at 137-38.1           The Supreme

Court concluded that this was a Fourth Amendment violation.

However,   because     the   error     did   not   rise   to   the    level    of


     1
        By contrast, the warrant here was valid at the time of
arrest, and only later invalidated for failure to comply with a
state law procedural prerequisite.

                                       -6-
"deliberate, reckless, or grossly negligent conduct," the Court

held, the Fourth Amendment violation did not warrant exclusion. Id.

at 144.

          Echevarría-Ríos does not argue that using the warrant as

the basis of his arrest was, at the time, intentional, reckless, or

grossly negligent misconduct by the arresting officers.        The

arresting officers did not engage in any culpable misconduct.

Under Herring, suppression is not justified on these facts.2

                               III.

          For the reasons stated above, we affirm.




     2
       In the district court, Echevarría-Ríos also argued that his
statement to the police that the gun was under his pillow should
trigger suppression as a violation of his Miranda rights, because
he did not knowingly waive those rights. On appeal, Echevarría-
Ríos does not adequately press this argument. Consequently, he has
waived it. See United States v. Jiminez, 498 F.3d 83, 88 (1st Cir.
2007). Even if he had adequately developed it, however, we would
have no trouble dispatching this argument. The record shows that
Echevarría-Ríos was told his Miranda rights before the police asked
him whether he was armed, and there is no evidence in the record
that he did not understand his Miranda rights.

                               -7-